DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1 – 12) and Species A (Figures 1 – 3B) in the reply filed on 02/09/2021 is acknowledged.  However, Examiner notes that claims 8 – 12 are directed toward species including core pins not shown in Figures 1 – 3B and are not belong in Species A.  The core pins are shown in Figures 4A – 5D as devices used to form certain features of the connector.  Therefore claims 8 – 12 is withdrawn from further consideration as being drawn to a nonelected species.
Claims 13 – 26 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a stopping mechanism … configured to limit an extend of a fluid line disposed in the connector” in claim 1.
“a retaining mechanism … configured to retain the fluid line in the connector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okiyama (U.S. 2015/0247597).
Regarding claim 1, Okiyama teaches a connector (1, Figure 1), comprising: 
a body having a tubing portion (20) and a luer portion (15) axially opposite the tubing portion and connected thereto as shown in Figures 1, 2B, and 3; 
an internal passageway (11, Figure 3) defined by an inner circumferential surface of the connector, the internal passageway extending axially between the tubing portion and the luer portion and in fluid communication therewith as shown in Figure 3; 
a stopping mechanism (19, Figure 3) disposed in the luer portion and configured to limit an extent of a fluid line disposed in the connector;  Examiner notes that the base 19 would limit an extent of a fluid line disposed in the connector since the fluid line would not be able to be push pass base 19 toward luer portion 15;
and a retaining mechanism (34, Figure 3) disposed in the tubing portion, axially offset from the stopping mechanism, and configured to retain the fluid line in the connector (via interaction between element 34 and protruding portion 112 as shown in Figures 6 and 8) as shown in Figures 3, 6, and 8 and discussed in paragraph [0056]).
Regarding claim 2, Okiyama teaches that the inner circumferential surface includes a tubing profile in the tubing portion and a luer profile in the luer portion as shown in Figure 3.
Regarding claim 3, Okiyama teaches that the tubing portion includes a tubing port (the open end of portion 20) configured to receive a fluid line (Figures 6 and 8 show the tubing port receiving a fluid line 100) and the luer portion includes a luer port (the open end of portion 15) configured to receive a male luer connector (paragraph [0043] discusses connecting a syringe to the portion 15), the tubing port and the luer port being in fluid communication through the internal passageway (as shown in Figures 3 and 4).
Regarding claim 7, Okiyama teaches that the retaining mechanism includes one or more barbed features (34a/34b) projecting radially inward from the inner circumferential surface as shown in Figures 3 and 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, and 4 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okiyama (U.S. 2015/0247597) in view of Kitani (U.S. 2013/0035668).
Regarding claims 1 and 4, Okiyama teaches a connector (1, Figure 1), comprising: 
a body having a tubing portion (20) and a luer portion (15) axially opposite the tubing portion and connected thereto as shown in Figures 1, 2B, and 3; 
an internal passageway (11, Figure 3) defined by an inner circumferential surface of the connector, the internal passageway extending axially between the tubing portion and the luer portion and in fluid communication therewith as shown in Figure 3; 
and a retaining mechanism (34, Figure 3) disposed in the tubing portion, axially offset from the stopping mechanism, and configured to retain the fluid line in the connector (via interaction between element 34 and protruding portion 112 as shown in Figures 6 and 8) as shown in Figures 3, 6, and 8 and discussed in paragraph [0056]).
Okiyama further teaches a stopping mechanism (19, Figure 3) disposed in the luer portion and configured to limit an extent of a fluid line disposed in the connector that read on the broadly claimed stopping mechanism in claim 1.  Examiner notes that the base 19 would limit an extent of a fluid line disposed in the connector since the fluid line would not be able to be push pass base 19 toward luer portion 15.  
However, Okiyama does not teach a stopping mechanism wherein the stopping mechanism includes one or more ledges projecting radially inward from the inner circumferential surface (claim 4); 
Kitani teaches a connector device similar to Okiyama and the current application, further including a stopping mechanism (113b, Figure 3) wherein the stopping mechanism includes one or more 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the stopping mechanism as disclosed by Kitani with the device of Okiyama in the same manner as disclosed by Kitani (the stopping mechanism disposed inside the tubing portion) since all the claimed elements were known in the prior art and one skilled the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Regarding claim 5, Okiyama and Kitani teach claim 4 as seen above.
However, Okiyama and Kitani does not teach that the stopping mechanism includes two ledges disposed diametrically opposite each other.  Instead, the stopping mechanism in the current combination of Okiyama and Kitani as discussed above is an annular projection as discussed by Kitani in paragraph [0066].
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the stopping mechanism includes two ledges disposed diametrically opposite each other for the purpose of reducing the amount of material needed to make the device, since applicant has not disclosed that having the stopping mechanism includes two ledges disposed diametrically opposite each other provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the stopping mechanism includes two ledges disposed diametrically opposite each other, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

However, Okiyama and Kitani does not teach that the retaining mechanism includes two barbed features disposed diametrically opposite each other.
In the combination of Okiyama and Kitani as discussed above, the retaining mechanism includes a barbed feature 34 as shown in Figure 3.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the retaining mechanism includes two barbed features disposed diametrically opposite each other for the purpose of providing additional measure to ensure the components do not accidently separated, since applicant has not disclosed that having the retaining mechanism includes two barbed features disposed diametrically opposite each other provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the retaining mechanism includes two barbed features disposed diametrically opposite each other, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Further, the retaining mechanism as discussed by Okiyama is an essential working part to retain another component as discussed in paragraph [0056].  It would have been obvious to one having ordinary skill in the art at the time the application was filed to make the retaining mechanism includes two barbed features disposed diametrically opposite each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783  
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783